Citation Nr: 1429398	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-43 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for residuals of a head injury (claimed as seizures), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 6, 1989 to September 15, 1989, and from November 30, 1990 to April 20, 1991.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petitions to reopen claims for entitlement to service connection for status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss) and for residuals of a head injury (claimed as seizures).

The Veteran testified before the undersigned at an October 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The issues of entitlement to service connection for status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss), and for residuals of a head injury (claimed as seizures) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for residuals of an in-service head injury in an October 1996 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  In a December 2006 rating decision, the RO found that no new and material evidence had been received in order to reopen claims for residuals of a head injury (now claimed as seizures) and for status post craniotomy for removal of a colloid cyst (now claimed as a cyst on the brain with memory loss); the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

3.  Since the December 2006 rating decision, evidence received is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying service connection for residuals of an in-service head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The December 2006 rating decision determining that no new and material evidence had been presented in order to reopen claims for service connection for residuals of a head injury (now claimed as seizures) and for status post craniotomy for removal of a colloid cyst (now claimed as a cyst on the brain with memory loss) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  Because evidence received since December 2006 is new and material, the claims of service connection for status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss) and residuals of a head injury (claimed as seizures) are reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.  'Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed his initial claim for residuals of removal of a brain tumor in August 1996.  He contended that he had an in-service head injury at Fort Hood during engineer training.  In an October 1996 rating decision, the RO denied the claim, characterizing it as a claim for residuals of a head injury.  The evidence at that point included service treatment records, medical records from Charity Hospital in New Orleans, Louisiana, reflecting surgery and treatment for a brain cyst, and a September 1996 VA examination, reflecting that the Veteran reported poor memory, disorientation, poor smell and taste, dizziness, headaches, and stuttering.  The examiner diagnosed status post craniotomy for a brain tumor.  In its decision, the RO noted that the Veteran had contended that he suffered a head injury during engineering training at Fort Hood, but that there was no record of treatment in his service treatment records for a head injury.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

In June 2006, the Veteran filed a claim for a cyst on the brain removed due to severe headaches, and memory loss due to brain surgery.  The new evidence at that time consisted of VA examination reports and medical records.  The examinations were provided in November 1998 in connection with the Veteran's claim for entitlement to non-service-connected pension.  The examiner diagnosed status-post removal of colloid cyst of the third ventricle with a seizure disorder that was not well controlled, and noted that the more severe problem affecting the Veteran was his associated memory loss.  It was also noted that the Veteran had associated stuttering and headaches.  The Veteran was additionally diagnosed with hypertension.  The VA medical records reflect treatment from November 2005 through June 2006.  These records show treatment for obstructive sleep apnea, seizures, headaches, memory problems, and cognitive impairment.

In a December 2006 rating decision, the RO determined that this evidence was not new and material to the Veteran's claims for entitlement to service connection for a cyst on the brain removed due to severe headaches, and for memory loss due to brain surgery. The Veteran did not file a notice of disagreement to this claim, and no new and material evidence was submitted within a year of the decision.  As such, the decision became final.  

In April 2009, the Veteran filed a claim for service connection for a brain cyst and seizures.  A December 2009 rating decision found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss) and for residuals of a head injury (claimed as seizures).  The present appeal stems from that rating decision.

Since December 2006, substantial pertinent evidence has been added to the claims file, as follows. At his October 2012 hearing, the Veteran confirmed that he sought treatment for headaches while in service, and that these headaches continued following his discharge from active duty.  He asserted that a doctor had informed him that his headaches were due to the cyst on his brain.  

The Veteran's testimony is new, as it was not before the Board at the time of the December 2006 rating decision.  

The Board also finds that this new evidence is material because it directly addresses the reason the claims were previously denied when last denied on the merits.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of entitlement to service connection for  status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss) and for residuals of a head injury (claimed as seizures).  Hence, the appeal to this extent is allowed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss), is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury (claimed as seizures), is reopened; the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that he was told by his doctor that his headaches, which began during service, were related to his brain cyst.  The Board acknowledges that a VA examiner opined that the Veteran's headaches, which began in service and continued to the present, were "migrainous" in nature and consistently so.  He provided the rationale that the symptoms associated with headaches that the Veteran described at the time of his separation were the same as the symptoms described at the VA examination.  The examiner noted that VA records reflected treatment in 2005 for headaches with "migrainous features" and that recent headaches had similar features.  In a January 2008 rating decision, the RO granted entitlement to service connection for headaches, based on the VA examiner's opinion.  However, this examiner did not directly address whether the Veteran's headaches were related to his brain cyst, and whether these headaches were an in-service manifestation of his brain cyst.  As such, the Board finds that the Veteran has met the criteria for a VA examination to determine whether his colloid brain cyst began during, or was related to, active duty.  In addition, the Veteran testified that he believed that his colloid cyst was a result of the concussive forces from his proximity to howitzers firing while on active duty.  The Veteran's DD Form 214 reflects that he was a cannon crewmember while on active duty.  Therefore, his exposure to heavy artillery is confirmed. The examiner should address the Veteran's contentions regarding his exposure to in-service concussive forces and whether his colloid cyst or any residuals are related.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his colloid brain cyst and whether he had any residuals of head trauma from active duty.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's colloid brain cyst was caused by or is etiologically related to any incident of active duty.  The examiner should address the Veteran's reports of headaches in his service treatment records, his reports of ongoing headaches, and his testimony that his doctor had told him that his headaches were related to his brain cyst.  In addition, the examiner should address the Veteran's contentions that he was exposed to concussive forces in service due to his proximity to howitzers firing, and that this exposure caused his colloid cyst.   

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


